UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2008 HORIZON FINANCIAL CORP. (Exact name of registrant as specified in its charter) Washington 0-27062 91-1695422 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1500 Cornwall Avenue, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):(360) 733-3050 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 22, 2008, Horizon Financial Corp. issued its earnings release for the quarter ended June 30, 2008.A copy of the earnings release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Press Release of Horizon Financial Corp. dated July 22, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HORIZON FINANCIAL CORP. Date: July 22,2008 By: /s/Richard P. Jacobson Richard P. Jacobson President and Chief Executive Officer Exhibit CONTACTS: Rich Jacobson, CEO V. Lawrence Evans, Chairman Dennis Joines, President & COO 360.733.3050 NEWS RELEASE Horizon Financial Reports Profitable First Quarter of Fiscal 2009 BELLINGHAM, WA – July 22, 2008 – Horizon Financial Corp. (NASDAQ: HRZB) today reported a profitable first quarter of fiscal 2009 despite recording a $3 million provision for loan losses.Horizon reported earnings of $2.0 million or $0.17 per diluted share, for the quarter ended June 30, 2008, compared to earnings of $5.0 million, or $0.41 per diluted share for the comparable quarter in 2007 and earnings of $3.8 million, or $0.31 per diluted share for the immediate prior quarter of March 31, 2008. “We are clearly seeing softening in the regional real estate market, particularly in Snohomish and Pierce Counties,” said Rich Jacobson, Horizon’s CEO.“Employment growth is continuing to slow from last year’s robust pace.Unemployment in Washington State remained low at 5.5% in June 2008 but higher than 4.2% a year ago.Bellingham’s unemployment was 5.6% up from 4.2% last year, Tacoma area unemployment was 6.5%, Mt.
